Exhibit 10.31

DYNEGY INC.

EXECUTIVE SEVERANCE PAY PLAN

(As Amended and Restated Effective January 1, 2008)



--------------------------------------------------------------------------------

I. INTRODUCTION

Dynegy Inc., an Illinois corporation (“Dynegy Illinois”), and its participating
subsidiaries and affiliated entities originally established the Dynegy Inc.
Executive Severance Pay Plan effective as of November 7, 2001, to provide
severance benefits for certain eligible employees whose employment is terminated
involuntarily under certain conditions. Dynegy Illinois amended such Plan in
certain respects and restated it effective February 1, 2005.

Effective immediately after the merger of the LS Power entities and Dynegy
Illinois, Dynegy Illinois withdrew as the sponsor of such Plan and a
newly-formed Delaware corporation named “Dynegy Inc.” (“Dynegy Inc.”) adopted
and assumed the sponsorship of such Plan.

Dynegy Inc. hereby amends and restates the Dynegy Inc. Executive Severance Pay
Plan, effective January 1, 2008 (the “Executive Plan”), to make such
modifications as are necessary to comply with Section 409A of the Code (to the
extent that the particular benefit provided under the Executive Plan is subject
to Code Section 409A) as well as other necessary and desirable changes;
provided, however, that this amendment and restatement of the Executive Plan is
not intended to amend or otherwise modify any supplement specifically referring
to the Executive Plan that is effective as of the Effective Date and any such
supplement shall remain effective in accordance with its terms on and after the
Effective Date. As of January 1, 2008, unless an employee is covered by an
agreement or plan recognized and administered by the Company, the only Company
severance benefits for employees eligible to participate in the Executive Plan
are those offered under the Executive Plan, as amended and restated January 1,
2008, together with any amendments thereto, and any supplement specifically
referring to the Executive Plan that is effective on or after January 1, 2008.

 

II. DEFINITIONS

When used herein, the following words shall have the following meanings unless
the context clearly indicates otherwise:

“Base Salary” means the regular base salary of the Covered Employee but
excluding all bonuses, expense reimbursements, benefits paid under any plan
maintained by the Company and all equity awards of any type.

“Cause” means (A) for the Chief Executive Officer (1) refusal to implement or
adhere to lawful policies or lawful directives of the Board of Directors of
Dynegy Inc.; (2) engaging in conduct which is materially injurious (monetarily
or otherwise) to the Company or any of its affiliates (including, without
limitation, misuse of the Company’s or an affiliate’s funds or other property);
(3) misconduct or dishonesty directly related to the performance of the Chief
Executive Officer’s duties for the Company or gross negligence in the
performance of the Chief Executive Officer’s duties for the Company;
(4) conviction (or entering into a plea bargain admitting criminal guilt) in any
criminal proceeding involving a felony or a crime of moral turpitude; (5) drug
or alcohol abuse; or (6) continued failure to perform the Chief Executive
Officer’s duties which is not cured within ten (10) days after written notice is
provided to the Chief Executive Officer by Dynegy Inc., or (B) for all other
Covered Employees, (1) conviction of a misdemeanor involving moral turpitude or
a felony, (2) engaging in conduct which is materially injurious (monetarily or
otherwise) to the Company or any of its affiliates (including, without
limitation, misuse of the Company’s or an affiliate’s funds or other property),
(3) engaging



--------------------------------------------------------------------------------

in misconduct in the performance of the Covered Employee’s duties, (4) refusal
without proper legal reason to perform the Covered Employee’s duties, (5) breach
of any provision of any agreement between the Company and the Covered Employee,
(6) breach of any corporate policy maintained and established by the Company
that is of general applicability to its employees; or (7) other failure of
Covered Employee to meet satisfactorily the standards of his or her position.

“Change in Control Period” means the period of time during which a Covered
Employee may be eligible to receive change in control severance benefits under a
plan or agreement covering such Covered Employee that is sponsored by Dynegy
Inc. or its successor.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Dynegy Inc. and each of its subsidiaries and affiliated entities
that participate in the Executive Plan. The participating subsidiaries and
affiliated entities are listed on Attachment A to the Executive Plan.

“Covered Employee” means an employee of the Company if he or she has the title
of “Managing Director” or above.

“Disability” means that the Covered Employee is determined under the long term
disability plan sponsored by the Company that covers the Covered Employee to
have a disability that entitles him or her to benefits under that plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Effective Date” means January 1, 2008.

“Executive Plan” means the Dynegy Inc. Executive Severance Pay Plan, amended and
restated January 1, 2008.

“Involuntary Termination” means (A) termination of employment by the Company
outside of a Change in Control Period for reasons other than death, Disability
or Cause or (B) Termination for Good Reason by the Covered Employee outside of a
Change in Control Period.

“Good Reason” means the occurrence, without the Covered Employee’s express
written consent, of a material diminution in his or her Base Salary.

“Month of Base Pay” means a Covered Employee’s monthly rate of pay, excluding
overtime, bonuses, commissions, premium pay, employee benefits, expense
reimbursements and similar amounts.

“Notice of Termination for Good Reason” means a notice that shall indicate the
specific termination provision or provisions of the Executive Plan relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for Termination for

 

2



--------------------------------------------------------------------------------

Good Reason. The failure to set forth in the Notice of Termination for Good
Reason any facts or circumstances which contribute to the showing of Good Reason
shall not waive any right hereunder or preclude asserting such fact or
circumstance in enforcing his or her rights hereunder. The Notice of Termination
for Good Reason shall provide for a date of termination not less than thirty
(30) nor more than sixty (60) days after the date such Notice of Termination for
Good Reason is given.

“Plan Administrator” means the Dynegy Inc. Benefit Plans Committee.

“Plan Year” means the twelve-month period beginning each January 1st.

“Severance Period” means the number of months for which a Covered Employee
receives severance pay under the Executive Plan, as determined under Section
IV(A).

“Specified Employee” means a Covered Employee who is a specified employee within
the meaning of Treasury Regulation Section 1.409A-1(i).

“Specified Employee Effective Date” means the April 1st next following a
Specified Employee Identification Date.

“Specified Employee Identification Date” means December 31st of each Plan Year.

“Successor Company” means any entity that assumes operations or functions
formerly carried out by the Company (such as the buyer of a facility, asset or
division or any entity to which a Company operation or function has been
outsourced); any affiliate of the Company; or any entity making the job offer at
the request of the Company (such as a joint venture of which the Company or an
affiliate is a member).

“Termination For Good Reason” means a resignation of employment by the Covered
Employee by a written Notice of Termination for Good Reason given to the General
Counsel of Dynegy Inc. within ninety (90) days after the occurrence of the Good
Reason event, unless such circumstances are substantially corrected prior to the
date of termination specified in the Notice of Termination for Good Reason.

“Vice President of Human Resources” means the individual who, at the time in
question, holds a title of Vice President or above and is the highest ranking
officer in the Human Resources Department of Dynegy Inc.

 

III. ELIGIBILITY

 

  A. Eligibility for Participation

A Covered Employee shall be eligible to participate in the Executive Plan if his
or her employment is terminated for one of the following reasons (determined by
the Plan Administrator in its sole discretion):

(1) a reduction in force;

(2) a position elimination;

 

3



--------------------------------------------------------------------------------

(3) an office closing; or

(4) an Involuntary Termination.

If a Covered Employee is given advance notice of his or her termination, that
Covered Employee must remain in employment until the Company’s designated
termination date in order to receive severance benefits under this Executive
Plan. The Company has the right to cancel or reschedule a Covered Employee’s
previously scheduled termination before the termination date. A Covered Employee
will not be eligible for severance benefits under this Executive Plan if a
previously scheduled termination is canceled.

 

  B. Ineligibility for Participation

A Covered Employee is ineligible to participate in the Executive Plan in the
event that the Covered Employee’s employment is terminated for a reason other
than those enumerated in Subsection A above, including, but not limited to, the
following:

 

•  

voluntary resignation for any reason, except a Termination For Good Reason;

 

•  

termination due to performance, failure to report for work, failure to return
from leave within applicable Company policy or legal time frames, or other
similar event;

 

•  

termination due to Cause;

 

•  

merger, acquisition, sale, transfer, outsourcing, reorganization or
restructuring of all or part of the Company or any affiliate or division thereof
where either: (1) the Covered Employee is offered another position within the
Company that provides a Base Salary at least equal to or greater than the Base
Salary the Covered Employee was receiving on the date of termination;1 or
(2) the Covered Employee is offered any position with a Successor Company,
including an outside contractor, whether affiliated or unaffiliated with the
Company and whether or not the Successor Company adopts the Executive Plan, and
the offer provides a Base Salary at least equal to or greater than the Base
Salary the Covered Employee was receiving on the date of termination; or

 

•  

termination as a result of the death or Disability of the Covered Employee.

 

IV. SEVERANCE BENEFITS

If a Covered Employee’s employment is terminated as a result of an event which
makes him or her eligible to participate in the Executive Plan, the Covered
Employee will receive written notice of his or her termination from Human
Resources. Such notice will describe the Covered Employee’s potential
eligibility to participate in the Executive Plan and the benefits available
under it. In order to receive severance benefits under the Executive Plan, the
Covered Employee must execute an Agreement and Release (the “Release”) in the
form provided by the Company acknowledging his or her agreement to the terms and
conditions of this Executive Plan, the receipt of the severance payment and
other benefits and releasing the Company and other persons and entities
designated by the Company from any liability arising from his or her

 

1 Such an offer includes any position with the Company whether or not such
position would require a transfer to a different work location as long as the
Company’s standard relocation package is offered in connection with such
transfer.

 

4



--------------------------------------------------------------------------------

employment or termination. The Release shall be furnished to the Covered
Employee as soon as practical after the date on which the Company or the Covered
Employee receives the notice of termination, but in no event later than the
latest date that will insure that the applicable revocation period for the
Release will expire not later than March 1 of the year following the year in
which the Covered Employee’s employment is terminated.

Each of the payments of severance, continued medical and outplacement benefits
stated below are designated as separate payments for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii), the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B) and the
exemption for in-kind benefits under Treasury Regulation
Section 1.409A-1(b)(9)(v)(C). As a result, (A) payments that are made on or
before the 15th day of the third month of the calendar year following the
applicable year of termination, and (B) any additional payments that are made on
or before the last day of the second calendar year following the year of the
Covered Employee’s termination and do not exceed the lesser of two times the
Covered Employee’s Base Salary in the year prior to his or her termination or
two times the limit under Code Section 401(a)(17) then in effect, are exempt
from the requirements of Code Section 409A.

Notwithstanding any provision in the Executive Plan to the contrary, severance
benefits, in excess of those described in the preceding paragraph or that are
otherwise subject to the six (6)-month payment delay requirements of Code
Section 409A, to a Specified Employee shall not commence until at least six
(6) months after the date the Specified Employee terminates employment. Whether
a Covered Employee is a Specified Employee shall be determined annually by the
Plan Administrator, as of each Specified Employee Identification Date. Any
Covered Employee so identified, shall be a Specified Employee for the entire
twelve (12)-month period beginning on the following Specified Employee Effective
Date. To the extent the payments to be made during the first six (6)-month
period following a Specified Employee’s termination of employment exceed such
exempt amounts described in the preceding paragraph or are otherwise subject to
the six (6)-month payment delay requirements of Code Section 409A, those
payments shall be withheld and the amount of the payments withheld will be paid
in a lump sum, without interest, during the seventh month after termination.

 

  A. Amount of Severance Pay

The amount of severance pay a Covered Employee receives under this Executive
Plan will be based on the Covered Employee’s position and service credit at the
time of the termination of employment. Under the Executive Plan, an eligible
Covered Employee will receive one (1) Month of Base Pay for each full, completed
year of continuous service with the Company and a pro-rated amount for each
partial year of continuous service, subject to certain minimum and maximum
payment requirements. If, at the time a Covered Employee becomes eligible to
receive severance benefits under this Executive Plan, his or her title is
“Managing Director” or “Vice President,” the Covered Employee will be eligible
to receive a minimum of six (6) Months of Base Pay as severance pay. If, at the
time a Covered Employee becomes eligible to receive severance benefits under
this Executive Plan, his or her title is “Senior Vice President,” the Covered
Employee will be eligible to receive a minimum of nine (9) Months of Base Pay as
severance pay. If, at the time a Covered Employee becomes eligible to receive
severance benefits under this Executive Plan, his or her title is “Executive
Vice President,” the

 

5



--------------------------------------------------------------------------------

Covered Employee will be eligible to receive twelve (12) Months of Base Pay as
severance pay. If, at the time a Covered Employee becomes eligible to receive
severance benefits under this Executive Plan, his or her title is Dynegy Inc.’s
“Chief Executive Officer” or “Chief Operating Officer” (or other comparable
position as designated by the Compensation Committee), the Covered Employee will
be eligible to receive twenty-four (24) Months of Base Pay as severance pay. The
maximum amount of severance pay available to any Covered Employee, except for a
Covered Employee with the title of Dynegy Inc.’s “Chief Executive Officer” or
“Chief Operating Officer” (or other comparable position as designated by the
Compensation Committee), under this Executive Plan is twelve (12) Months of Base
Pay. The Plan Administrator shall determine a Covered Employee’s Months of Base
Pay, and the Covered Employee’s full and partial years of continuous service, in
its sole discretion. The benefits payable under this Executive Plan shall be
inclusive of and offset by any other severance or termination payment made by
the Company, including payments provided by Subsection D below. Severance pay
will be paid to the eligible Covered Employee in a lump sum after the Covered
Employee executes the Release and the expiration of any revocation period
described in the Release in accordance with the terms and conditions of this
Executive Plan no later than March 15th of the calendar year following the year
of the Covered Employee’s termination. All severance pay benefits will be
subject to withholding for applicable employment and income taxes. The Covered
Employee is responsible for informing the Plan Administrator of any change in
the Covered Employee’s mailing address by written letter delivered to the Vice
President of Human Resources until the Covered Employee’s severance benefits
have been paid in full.

In the event that a Covered Employee dies after the termination of his or her
employment and before having received the full amount of the severance benefits
for which he or she was qualified, benefits provided by this Executive Plan will
be paid to the legal representative of the Covered Employee’s estate unless the
Covered Employee notifies the Plan Administrator in writing that he or she
specifically designates a different beneficiary. Benefits will be paid as soon
as practicable after receipt of notice of proof of such death; provided,
however, that if the Covered Employee had not signed the Release prior to his or
her death, then a condition to the receipt of benefits will be the execution of
the Release by the executor or other authorized representative of the Covered
Employee’s estate.

The amount of severance pay received under this Executive Plan shall be reduced
by any amounts the Covered Employee owes to the Company at the time the
severance pay is paid; provided, however, to the extent the amount of severance
pay is not exempt from Code Section 409A as provided herein, then amounts may
only be offset for such non-exempt severance pay where the amount does not
exceed $5,000 in any Plan Year, the debt is incurred in the ordinary course of
the Covered Employee’s employment relationship, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Covered Employee. The determination of what amounts are owed
by the Covered Employee will be made in the sole discretion of the Plan
Administrator. Any such offset to the severance amount for which the Covered
Employee is eligible will be made in conformance with applicable state law that
is not otherwise preempted by ERISA.

 

  B. Continuation of Medical Coverage

During his or her Severance Period, the Company shall permit the Covered
Employee, at his or her election, to continue to participate in the Company’s
group health care plan that provides medical and dental coverage that the
Covered Employee was participating in

 

6



--------------------------------------------------------------------------------

immediately prior to such termination of employment; provided, however, that
(a) the Covered Employee must continue to pay the premiums for such coverage
based on the premiums paid by active employees of the Company for similar
coverage, (b) to the extent the Covered Employee’s participation in the
Company’s group health care plan during his or her Severance Period exceeds his
or her COBRA continuation coverage period, the Covered Employee will be required
to pay the then current COBRA premium for his or her elected coverage and will
receive a reimbursement amount from the Company, as taxable income, equal to the
difference between the required COBRA premium paid by the Covered Employee and
the then current premium that would be paid by an active employee for the
Covered Employee’s elected coverage, for each month of such participation
following the expiration of such COBRA continuation coverage period, (c) the
availability and terms of such coverage, and the required premium payments,
shall adjust as such availability, terms and premiums are adjusted for active
employees, and (d) such coverage shall immediately end upon the Covered
Employee’s obtaining new employment and eligibility for similar coverage (and
the Covered Employee is obligated hereunder to promptly report such eligibility
to the Company). A Covered Employee’s election of this extended coverage shall
not adversely affect in any way his or her right to health care continuation
coverage as required under Part 6 of Title I of ERISA except that the period of
such health care continuation coverage under the Company’s group health care
plan shall be reduced by the period of the Covered Employee’s extended coverage
as provided under the terms of this paragraph. In any event, any amount paid to
a Covered Employee for reimbursement of any portion of group health care plan
premiums, as provided in this paragraph, will be paid to the Covered Employee
not later than the last day of the calendar year following the year in which the
Covered Employee incurs such expense.

 

  C. Outplacement Assistance

During the minimum Severance Period, but in no event beyond the end of the
second calendar year following the calendar year in which the eligible employee
terminated employment, the Company shall provide the eligible Covered Employee
with outplacement assistance benefits in such amount and in such form as
determined by the Plan Administrator in its sole discretion. The Company will
pay such outplacement assistance benefits directly to an outplacement assistance
provider mutually agreed upon by the eligible Covered Employee and the Plan
Administrator. The value of such outplacement services will not be paid to the
eligible Covered Employee. The Company may, in its sole discretion, provide
outplacement assistance benefits to an eligible Covered Employee prior to the
eligible Covered Employee’s execution of the Release or the expiration of any
revocation period described in the Release. If an eligible Covered Employee is
provided such outplacement assistance benefits prior to execution of the Release
or the expiration of any such revocation period, then, after execution of the
Release and the expiration of such revocation period, the eligible Covered
Employee will not be entitled to outplacement assistance benefits in excess of
those that the Plan Administrator had determined would be provided to the
eligible Covered Employee. If an eligible Covered Employee fails to execute the
Release within the specified period or revokes the Release before the revocation
period expires, any outplacement assistance benefits will cease.

 

  D. Integration with Plant Closing Law and/or the WARN Act

To the extent that any federal, state or local law, including, without
limitation, so-called “plant closing” laws, requires the Company to give advance
notice or make payment of any kind

 

7



--------------------------------------------------------------------------------

to a Covered Employee because of that Covered Employee’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change of control, or any other similar event or reason, the benefits
provided under this Executive Plan shall either be reduced or eliminated. The
benefits provided under this Executive Plan are intended to satisfy any and all
statutory obligations that may arise out of any eligible Covered Employee’s
involuntary termination for the foregoing reasons, and the Plan Administrator
shall so construe and implement the terms of the Executive Plan it its sole
discretion. Included in the scope of the foregoing, if an eligible Covered
Employee receives notice from the Company pursuant to the Workers Adjustment and
Retraining Notification (WARN) Act, and remains employed during the WARN notice
period, then the severance pay and benefits for which the Covered Employee is
eligible under this Executive Plan will be reduced by the pay and benefits
received by the Covered Employee during the WARN notice period.

 

  E. Effect of Executive Plan on other Company Benefits

A Covered Employee eligible for benefits under this Executive Plan may be
eligible to continue participation in certain other Company benefits and/or
benefit plans. However, continuation in various Company plans is subject to the
terms and conditions of the applicable plan documents or insurance contracts in
effect on the date of the Covered Employee’s termination. A Covered Employee’s
rights under the other plans, documents or insurance contracts are not affected
by his or her decision to participate or to not participate in this Executive
Plan.

 

  F. Effect of Executive Plan on Rehiring

Once a Covered Employee receives benefits under this Executive Plan, he or she
has no right to be re-employed by the Company. If such a Covered Employee is
rehired by the Company after receiving severance pay benefits, that Covered
Employee will be required to return any portion of the severance payment that
exceeds the Covered Employee’s normal base weekly rate of pay prior to his or
her employment termination multiplied by the number of weeks and/or fractions of
weeks between the Covered Employee’s termination date and the rehire date. Any
required return payment under this paragraph may be paid to the Company in a
lump sum or will be deducted from the Covered Employee’s pay after rehire.

If a Covered Employee’s employment ends because of a reduction in force and that
Covered Employee is rehired by the Company within twelve months of his or her
termination date, the Covered Employee’s years of service with the Company prior
to such termination will be counted in determining his or her Personal Paid Time
(“PPT”) benefits eligibility in future years. Applicable PPT time on rehire will
be determined in accordance with the Company’s PPT policy.

 

  G. Termination Status

For purposes of severance benefits under the Executive Plan that are exempt from
the provisions of Code Section 409A, an eligible Covered Employee shall
terminate employment on the date he or she ceases to be categorized as an
employee on the payroll system of the Company. For purposes of severance
benefits under the Executive Plan that are not exempt from the provisions of
Code Section 409A, an eligible Covered Employee shall terminate employment on
the date he or she ceases to perform services for the Company, or such services
decrease to a level that is 50 percent or less of the average level of services
performed by the

 

8



--------------------------------------------------------------------------------

eligible Covered Employee over the immediately preceding 36-month period. The
last day of an eligible Covered Employee’s active employment with the Company
shall be considered such Covered Employee’s termination date for purposes of the
Company’s employee benefit plans, unless provided otherwise pursuant to such
plan. For purposes of a Covered Employee’s eligibility for continued health
benefits under COBRA, the COBRA eligibility period shall run from the Covered
Employee’s termination date.

 

  H. Compliance with Code Section 409A

Notwithstanding anything in this Executive Plan to the contrary, if any
Executive Plan provision or benefits under the Executive Plan would result in
the imposition of an additional tax under Code Section 409A and related Treasury
Department regulations and pronouncements (“Section 409A”), that Executive Plan
provision or benefit will be reformed to avoid imposition of the applicable tax
and no action to comply with Section 409A shall be deemed to adversely affect
the eligible Covered Employee’s right to benefits.

 

  I. Mitigation; Benefits under Employment Agreement

Except as provided in Subsections IV (B) and IV (F) above, a Covered Employee
receiving benefits under the Executive Plan shall not be required to mitigate
the amount of any payment or benefit provided for under the Executive Plan by
seeking other employment or otherwise; nor shall the amount of any payment or
benefit be reduced by any compensation or benefit earned by the Covered Employee
as the result of employment by another employer or by retirement benefits. A
Covered Employee who might otherwise be eligible to participate in the Executive
Plan but is a party to an employment agreement with the Company in effect on his
or her date of termination, shall be entitled to either the severance benefits
provided under the Executive Plan or the benefits provided in such employment
agreement, whichever provides the greater benefit on a provision-by-provision
basis. The benefits available under the Executive Plan are not in addition to or
intended to duplicate the benefits for which a Covered Employee might be
eligible under his or her employment agreement.

 

  J. Non-Disclosure

A Covered Employee has access to certain information concerning the Company that
is confidential and proprietary and constitutes valuable and unique property of
the Company. The Covered Employee agrees that he or she will not, at any time
after the Covered Employee’s employment, disclose to others, use, copy, or
permit to be copied, except pursuant to the Covered Employee’s duties on behalf
of the Company or its successors, assigns, or nominees, any “Confidential
Information” (defined below) of the Company (whether or not developed by the
Covered Employee) without the prior written consent of the Board of Directors of
Dynegy Inc.

The Covered Employee understands and agrees that all “Records” (defined below)
also constitute Confidential Information of the Company and that his or her
obligations continue at all times after his or her employment. These records do
not become any less confidential or proprietary to the Company because the
Covered Employee may commit some of it to memory or because he or she may
otherwise maintain it outside of the Company’s offices.

 

9



--------------------------------------------------------------------------------

The Covered Employee agrees that he or she will never take any Company property
for his or her own use or benefit. On or before the date of termination of the
Covered Employee’s employment, he or she will deliver to the Company, as
determined appropriate by the Company, all correspondence, memoranda, notes,
Records, client lists, computer systems, programs, or other documents and all
copies thereof made, composed or received by the Covered Employee, solely or
jointly with others, and which are in the Covered Employee’s possession,
custody, or control at such date and which are related in any manner to the
past, present, or anticipated business of the Company.

“Confidential Information” includes but is not limited to, any formula, pattern,
compilation, program, device, method, technique, or process, that: (1) derives
independent economic value, actual or potential, from not being generally known
in the public or to other persons who can obtain economic value from its
disclosure or use and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy. “Confidential Information” also
includes any information or knowledge pertaining to the operation of the
Company’s business that is (3) not generally available to the public and
(4) maintained as confidential by the Company, including but not limited to the
Company’s trade secrets, Records; plans; strategies, potential acquisitions;
costs; prices; systems for buying, selling and/or trading natural gas, natural
gas liquids, crude oil, coal, electricity, bandwidth and communications
services; client lists; pricing policies; financial information; the names of
and pertinent information regarding suppliers; computer programs; policy or
procedure manuals; training and recruiting procedures; accounting procedures;
the status and content of the Company’s contracts with its suppliers or clients;
and servicing methods and techniques at any time used, developed, or
investigated by the Company before or during the Covered Employee’s tenure of
employment. The Covered Employee further agrees to maintain in confidence any
confidential information of third parties received as a result of the Covered
Employee’s employment and duties with the Company.

“Records” include, but are not limited to, original, duplicated, computerized,
memorized, handwritten or any other form of information, whether contained in
materials provided to the Covered Employee by the Company, or by any institution
acquired by the Company, or compiled by the Covered Employee in any form or
manner including information in documents or electronic devices, such as
software, flow charts, graphs, spreadsheets, resource materials, video tapes,
calendars, day timers, planners, rolodexes, or telephone directories maintained
in personal computers, laptop computers, personal digital assistants or any
other device.

These are examples of the types of information the Company considers
Confidential Information. All of this information is important because, among
other things, it is unknown to the Company’s competitors, thus they are unable
to use it to compete with the Company. Accordingly, this information creates a
competitive advantage for the Company and is economically valuable. Recognizing
the irreparable nature of the injury that could be done by the Covered
Employee’s breach of the requirements and agreements contained herein and that
money damages would be inadequate compensation to the Company, the Covered
Employee agrees that any breach of the non-disclosure requirements and
agreements contained herein by the Covered Employee should be the proper subject
for immediate injunctive relief, specific performance and other equitable relief
to the Company. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from the Covered Employee.
The Covered Employee further agrees to communicate the contents of this section
to any prospective employer or associate.

 

10



--------------------------------------------------------------------------------

  K. Non-Disparagement

Neither the Covered Employee nor the Company shall make or authorize any public
statement, oral or written, disparaging the other in their respective business
interests and affairs. Notwithstanding the foregoing, neither party shall be
(1) required to make any statement which it or he or she believes to be false or
inaccurate, or (2) restricted in connection with any litigation, arbitration or
similar proceeding or with respect to a response to any subpoena or other legal
process.

 

V. EXECUTIVE PLAN ADMINISTRATION

The administration and operation of the Executive Plan is directed by the Plan
Administrator. The Plan Administrator is the Dynegy Inc. Benefits Plans
Committee that has been appointed by the Compensation Committee of the Dynegy
Inc. Board of Directors (or their delegates) to oversee the operation of the
Executive Plan. The Plan Administrator will have full power to administer the
Executive Plan in all of its details, subject, however, to the requirements of
ERISA. The Plan Administrator’s power and authority will include, but will not
be limited to, the sole discretion to:

 

•  

make and enforce such rules and regulations as it deems necessary or proper for
the efficient administration of the Executive Plan or as are required to comply
with applicable law;

 

•  

interpret the Executive Plan and authorize the payment of any benefits under it,
its interpretation thereof to be final and conclusive regarding any employee,
former employee, participant, former participant and/or beneficiary;

 

•  

decide all questions concerning the Executive Plan and the eligibility of any
individual to participate in the Executive Plan;

 

•  

compute the amount of benefits which will be payable to any participant, former
participant or beneficiary in accordance with the provisions of the Executive
Plan, and to determine the person or persons to whom such benefits will be paid;

 

•  

keep such records and submit such filings, elections, applications, returns or
other documents or forms as may be required under the Code, and applicable
regulations, or under state or local law and regulations;

 

•  

appoint such agents, counsel, accountants and consultants as may be required to
assist in administering the Executive Plan; and

 

•  

by written instrument, allocate and delegate its fiduciary responsibilities in
accordance with Section 405 of ERISA.

All such rules, regulations, determinations, constructions, decisions and
interpretations made by the Plan Administrator will be final and binding, except
as otherwise required by law. To the extent the Plan Administrator has been
granted discretionary authority under the Executive Plan, the Plan
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter.

 

11



--------------------------------------------------------------------------------

VI. CLAIM REVIEW PROCEDURE

 

  A. Authority to Adopt Procedures

The Plan Administrator shall have the power and authority to establish written
procedures for processing claims for Executive Plan benefits and reviews of
Executive Plan benefit claims which have been denied or modified. Such
procedures may be amended and modified from time to time in the discretion of
the Plan Administrator. The procedures as adopted and amended and modified from
time to time by the Plan Administrator are hereby incorporated by reference as a
part of the Executive Plan.

 

  B. Summary of Claims Procedures

In order to file a claim for benefits under the Executive Plan, you must submit
to the Vice President of Human Resources (the “Benefits Administrator”) a
written claim for Executive Plan benefits containing a description of (a) an
alleged failure to receive a benefit payable under the Executive Plan or (b) an
alleged discrepancy between the amount of a benefit owed and the amount of the
benefit you received under the Executive Plan. In connection with the submission
of a claim, you may examine the Executive Plan and any other relevant documents
relating to the claim, and you may submit written comments relating to such
claim to the Benefits Administrator. If you need additional information
regarding your claim for benefits, then you can submit a written request to the
Benefits Administrator for such information. Failure to furnish a written claim
description or to otherwise comply with the claim submission procedure will
invalidate your claim unless the Benefits Administrator determines that it was
not reasonably possible to comply with such procedure.

Upon the filing of a claim for benefits, the Benefits Administrator will
determine if the request is clear, and if so, will proceed with the processing
of the claim. If the Benefits Administrator determines that the claim is not
clear, then the claim will be referred to the Plan Administrator for review.

Within 90 days from the date a completed claim for benefits is filed (or such
longer period as may be necessary due to unusual circumstances, but in any event
no longer than the time period described in the next paragraph), the Plan
Administrator will make a decision as to whether the claim is to be approved,
modified, or denied. If the Plan Administrator approves the claim, then the
Benefits Administrator will process the claim as soon as administratively
practicable.

In the event of an “Adverse Benefit Determination” (which includes a denial or
modification of your claim, or an invalidation for failing to follow the
Executive Plan’s claim submission procedures), you will be notified in writing
not later than 90 days following the date the claim was filed (or within 180
days under special circumstances, in which case you will be informed of the
extension and the circumstances requiring the extension in writing prior to its
commencement) of the following:

 

  •  

The specific reason or reasons for the Adverse Benefit Determination;

 

  •  

The Executive Plan provisions upon which the Adverse Benefit Determination is
based;

 

  •  

Any additional material or information necessary to perfect the claim and the
reasons why such material or information is necessary;

 

  •  

The Executive Plan’s claims review procedure; and

 

12



--------------------------------------------------------------------------------

  •  

A description of your right to bring a civil action under ERISA with respect to
the Adverse Benefit Determination.

Within 60 days following receipt of an Adverse Benefit Determination, you may
submit a written request to the Plan Administrator for review of such
determination. During this review process, you will have the opportunity to
submit written comments and other information relating to the claim and you will
have reasonable access to, and copies of, all documents and other information
related to the claim free of charge. Any items you submit to the Plan
Administrator will be considered without regard to whether such items were
considered in the initial benefit determination.

Within 60 days following a request for review (or within 120 days under special
circumstances, in which case you will receive written notice of the extension
and the circumstances requiring the extension prior to its commencement), the
Plan Administrator must, after providing you with a full and fair review, render
its final decision in writing (or electronically). However, the review process
may be delayed if you fail to provide information that is requested by the Plan
Administrator. If the Plan Administrator approves the claim on review, then the
Benefits Administrator will process the claim as soon as administratively
practicable. In the event of an Adverse Benefit Determination on review, the
Plan Administrator’s final decision will include:

 

  •  

The specific reason or reasons for the Adverse Benefit Determination;

 

  •  

The Executive Plan provisions upon which the Adverse Benefit Determination is
based;

 

  •  

A statement that you are entitled to reasonable access to, and copies of, all
documents and other information related to the claim free of charge; and

 

  •  

A description of your right to bring a civil action under ERISA with respect to
the Adverse Benefit Determination.

You may, by submitting a written statement to the Plan Administrator, authorize
an individual or entity to pursue your claim for benefits under the Executive
Plan and/or your request for a review of an Adverse Benefit Determination made
with respect to a claim.

Completion of the claims procedures described in this Subsection V (B) will be a
condition precedent to the commencement of any legal or equitable action in
connection with a claim for benefits under the Executive Plan by a claimant or
by any other person claiming rights individually or through a claimant.

 

VII. EXECUTIVE PLAN AMENDMENT OR TERMINATION

Dynegy Inc. reserves the right to amend, modify, supplement or terminate, in
whole or in part, any or all of the provisions of the Executive Plan at any time
prospectively or retroactively, for any reason, without notice or further
obligation to any employee or any other person entitled to receive benefits, if
any, under the Executive Plan. Dynegy Inc. also reserves the right to make any
modification, supplementation or amendments to the Executive Plan that are
necessary or appropriate to qualify or maintain the Executive Plan so that it
satisfies the applicable provisions of the Code and ERISA. Any amendment to the
Executive Plan must be signed by the Executive Vice President, Administration of
Dynegy Inc., or the individual who, at the time in question, is the highest
ranking officer over administration in Dynegy Inc.

 

13



--------------------------------------------------------------------------------

Dynegy Inc. may terminate the participation in the Executive Plan of any of the
entities listed on Attachment A at any time by delivering to the Plan
Administrator written notification to that effect. Withdrawal by any entity
listed on Attachment A or complete discontinuance of the payment of severance
benefits under the Executive Plan by any entity listed on Attachment A shall
constitute termination of the Executive Plan with respect to that entity. In the
event any entity listed on Attachment A withdraws from participation or Dynegy
Inc. terminates the Executive Plan, no employee shall be entitled to receive
benefits hereunder for employment either before or after such action.

 

VIII.  ERISA RIGHTS

As a participant in the Executive Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all Executive Plan participants shall be
entitled to:

RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS:

 

(1) Examine without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Executive Plan, including insurance contracts and collective bargaining
agreements, and a copy of the latest annual report (Form 5500 Series) filed by
the Executive Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Executive Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

 

(3) Receive a summary of the Executive Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

PRUDENT ACTIONS BY PLAN FIDUCIARIES

In addition to creating rights for Executive Plan participants, ERISA imposes
obligations upon the people who are responsible for the operation of employee
benefit plans. The people who operate the Executive Plan, called “fiduciaries”
of the Executive Plan, have a duty to do so prudently and in the interest of you
and other Executive Plan participants and beneficiaries. No one, including your
employer, your union, or any other person may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a welfare benefit or
exercising your rights under ERISA.

ENFORCE YOUR RIGHTS

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Executive Plan documents or the
latest annual report from the Executive Plan and do not receive them within 30

 

14



--------------------------------------------------------------------------------

days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or Federal court. In addition, if you disagree with the Executive Plan’s
decision or lack thereof concerning the qualified status of a domestic relations
order, you may file suit in Federal court. If it should happen that Executive
Plan fiduciaries misuse the Executive Plan’s money, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees (for example, if it
finds that your claim is frivolous).

ASSISTANCE WITH YOUR QUESTIONS

If you have any questions about the Executive Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

IX. GENERAL PROVISIONS

 

  A. No Rights Created or Accrued

The adoption of the Executive Plan is purely voluntary on the part of the
Company and shall not be deemed to constitute a contract between the Company,
any employee or other person not in the employ of the Company, or to be a
consideration for, or an inducement or condition of, the employment of any
employee or other person, or to give any right to be retained in the employ of
the Company. Nothing in the Executive Plan shall be construed as giving to an
employee of the Company a right to receive any benefit other than the benefits
specifically provided under the terms of the Executive Plan. No benefits shall
be deemed to accrue under the Executive Plan at any time except the time at
which they become payable under the Executive Plan, and no right to a benefit
under the Executive Plan shall be deemed to vest prior to an employee’s
termination date. Nothing in the Executive Plan shall be construed to limit in
any manner the right of the Company to discharge, demote, downgrade, transfer,
relocate, or in any other manner treat or deal with any individual in its
employ, without regard to the effect such treatment or dealing may have upon
such individual as someone who might otherwise have become (or remained) a
participant in the Executive Plan, which right is hereby reserved.

 

15



--------------------------------------------------------------------------------

  B. The Executive Plan’s Relation to other Descriptive Matter

The Executive Plan shall contain no terms or provisions except those set forth
herein, or as hereafter amended in accordance with the provisions of Section VII
of this Executive Plan. If any description made in any other document is deemed
to be in conflict with any provision of the Executive Plan, the provisions of
the Executive Plan shall control.

 

  C. Non-alienation of Benefits

No benefits payable under the Executive Plan shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge or other encumbrance, and any
attempt to do so shall be void.

 

  D. Governing Law

The provisions of the Executive Plan shall be construed, administered and
enforced according to ERISA and, to the extent not preempted, by the laws of the
State of Texas.

 

  E. Severability

If any provision of the Executive Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the plan, and the Executive Plan shall be construed and enforced as if such
illegal and invalid provisions had never been set forth in it.

 

  F. Effect on other Plans

This Executive Plan has no effect on the rights of any participant under any
other employee benefit plan or policy sponsored by the Company (other than as
replaced or superceded in Section I hereof) such as any profit-sharing, medical,
dental or hospitalization, life insurance, AD&D, incentive compensation, or
Personal Paid Time plan. Rights under those plans or policies are governed
solely by their terms.

 

  G. Costs and Indemnification

All costs of administering the Executive Plan and providing plan benefits will
be paid by the Company, with one exception: any expenses (other than arbitrator
fees) incurred in resolving disputes with multiple claimants concerning their
entitlement to the same benefit may be charged against the benefit, which will
be reduced accordingly. To the extent permitted by applicable law and in
addition to any other indemnities or insurance provided by the Company, the
Company shall indemnify and hold harmless its (and its affiliates’) current and
former officers, directors, and employees against all expenses, liabilities, and
claims (including legal fees incurred to defend against liabilities and claims)
arising out of their discharge or omission in good faith of their administrative
and fiduciary responsibilities with respect to the Executive Plan. Expenses and
liabilities arising out of willful misconduct will not be covered under this
indemnity.

 

16



--------------------------------------------------------------------------------

  H. Miscellaneous

Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Executive Plan. Unless the
context clearly indicates to the contrary, a reference to a statute or document
shall be construed as referring to any subsequently enacted, adopted, or
executed counterpart.

 

X. IDENTIFYING DATA

The Executive Plan is a welfare benefit plan providing benefits from the general
assets of the Company. Dynegy Inc. is the plan sponsor. The Plan Year is from
January 1 to the following December 31 of each year. The plan sponsor has
assigned plan number 554 to the Executive Plan. The Employer identification
number for Dynegy Inc. is 20-5653152.

 

  A. Plan Sponsor

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

(713) 507-6400

 

  B. Plan Administrator

Dynegy Inc. Benefit Plans Committee

c/o Executive Vice President, Administration

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

(713) 507-6400

 

  C. Agent for Legal Service of Process

Dynegy Inc. Benefit Plans Committee

c/o Executive Vice President, Administration

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

 

DYNEGY INC. By:  

/s/ J. Kevin Blodgett

Name:   J. Kevin Blodgett Title:   Executive Vice President, Administration

 

17



--------------------------------------------------------------------------------

Attachment A

Subsidiaries and Affiliates

Participating in the

Dynegy Inc. Executive Severance Pay Plan

 

  1. Dynegy Marketing and Trade;

 

  2. Calcasieu Power, LLC;

 

  3. Dynegy Midwest Generation, Inc.;

 

  4. Dynegy Northeast Generation, Inc;

 

  5. Dynegy Energy Services, Inc.;

 

  6. Dynegy Operating Company;

 

  7. Sithe Energies, Inc.;

 

  8. Sithe Energies Power Services, Inc.; and

 

  9. Dynegy Power Corp.

 

18